Exhibit 10.107

 

INCARA PHARMACEUTICALS CORPORATION

 

June 8, 2004

 

Mr. Shayne Gad

c/o Incara Pharmaceuticals Corp.

79 T.W. Alexander Drive

4401 Research Commons, 200

Research Triangle Park, NC 27709

 

Dear Shayne:

 

This letter confirms our previous conversations regarding the consulting
opportunity available to you with Incara Pharmaceuticals Corporation (the
“Company”) and sets forth the terms and conditions of that consulting.

 

The Company hereby offers you a position as the Company’s Interim President
commencing on or about May 1, 2004. During the period of your consulting, you
shall devote yourself for two business days each week to work for or at the
direction of the Company’s Board of Directors, use your best efforts to complete
all assignments, and adhere to the Company’s procedures and policies in place
from time-to-time.

 

You will receive a monthly compensation of $19,500. In addition, the Company
will also grant you an option to purchase 250,000 shares of Company stock at
current fair market value pursuant to the terms of the 1994 Stock Option Plan,
which grant shall be evidenced by the Company’s standard form of grant
agreement. In addition, for each full month of consulting, the Company will
grant you an additional option to purchase 25,000 shares of the Company’s stock
at fair market value pursuant to the terms of the 1994 Stock Option Plan. The
options will be fully vested upon grant.

 

Currently, we anticipate that you will serve as Interim President for a term of
eight months from May 1, 2004. However, the Company may terminate your
consulting sooner if the Company installs a full-time Chief Executive Officer,
or if you are terminated for Cause. For purposes of this letter, “Cause” means:
(i) the misappropriation of the funds or property of the Company or any act or
fraud or dishonesty with respect to the Company, its business, or its property;
(ii) use of alcohol or illegal drugs; (iii) inadequate job performance, as
determined by the Company in its sole discretion; (iv) conviction of a felony or
of any crime involving moral turpitude, dishonesty or theft; (v) your commission
of any act, or your failure to act, which could reasonably be expected to injure
the reputation, business or business relationships of the Company; (vi) any
material breach of any Company policy; or (viii) any violation of applicable
law, including without limitation federal and state securities laws. In the
event that the Company elects to terminate your employment on the installation
of a full-time Chief Executive Officer, you will be given one (1) month notice
before termination.



--------------------------------------------------------------------------------

By executing this letter below, you agree that during the course of your
consulting and thereafter that you shall not use or disclose, in whole or in
part, any of the Company’s trade secrets, confidential and proprietary
information, including customer lists and information, to any person, firm,
corporation, or other entity for any reason or purpose whatsoever other than in
the course of your employment with the Company or with the prior written
permission of the Company. By signing this letter below, you further acknowledge
that you have no claims against the Company up to the date of your signature and
delivery of this letter.

 

You are an independent contractor under this agreement and shall not be deemed
an employee of Incara. You will not be entitled to participate in any benefit
plan of an Incara employee.

 

Kindly sign your name at the end of this letter to signify your understanding
and acceptance of these terms and that no one at the Company has made any other
representation to you. We welcome you and look forward to a successful
relationship in which you will find your work both challenging and rewarding.

 

Sincerely,

 

--------------------------------------------------------------------------------

David C. Cavalier

Chairman of the Board

 

Agreed to and

Accepted by:

 

 

--------------------------------------------------------------------------------

  Date: _______________________________________________  

Shayne Gad

   

 

2